DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 4, 6-9, 11, 12, and 14, drawn to a heart rate or breathing rate measuring system.
Group II, claim(s) 15, 16, 18, 19, 23, 24, 26-28, and 30, drawn to a method for determining an attribute of a heart rate or breathing rate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of capturing at least one inner audio signal with an in-ear microphone, and processing the at least one inner audio signal, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent Application Publication 2016/0192050 (“Masaki”). Masaki discloses using an in-ear microphone (Fig. 10, microphone 1005) to capture an inner audio signal (¶ 0042, picking up sound/vibrations in-ear), and using electronic components to process the signal (¶ 0042, amplification using a DSP - also see ¶ 0049, etc.). 
During a telephone conversation with Robert Brouillette (Reg. # 31,930) on 07/06/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 15, 16, 18, 19, 23, 24, 26-28, and 30. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1, 3, 4, 6-9, 11, 12, and 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: in ¶ 0001 of the specification as filed, the filing date of the provisional application is inaccurate, and should be changed to --May 10, 2017--. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 24 is objected to because of the following informalities: 
Regarding claim 24, the recitation of “band-pass” in line 3 should instead read --band pass-- for consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 24, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 23, antecedent basis for the recitation of “the temporal audio signal “in lines 2-3 is unclear. For purposes of examination, it will be interpreted as referring to the inner audio signal.
Further regarding claim 23, antecedent basis for the recitation of “the pass-band filter (Fc)” in line 3 is unclear. For purposes of examination, based on claim 24, it will be interpreted as the second band pass filter. 
Regarding claim 30, the term “lower” is a relative term which renders the claim indefinite. The term “lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear which frequencies are considered lower frequencies, especially when the claims contemplate detecting both heart rate and respiration rate, which have different frequencies.
Claim 24 is rejected because it depends on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 16, 18, 19, 23, 24, 26-28, and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 15, 16, 18, 19, 23, 24, 26-28, and 30 are directed to a “method,” which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: Claim 15 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: identifying at least one attribute of the at least one inner audio signal according to a predetermined audio signal association, the at least one attribute being associated to at least one of a heart rate or a breathing rate and wherein one of the at least one attribute is indicative of a source of the at least one inner audio signal.
The identifying step can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. If a person were to see a printout of e.g. the processed at least one inner audio signal, they would be able identify an attribute according to a predetermined association (by making a comparison). There is nothing to suggest an undue level of complexity in the identification. Therefore, a person would be able to perform the calculations mentally or with pen and paper.
Prong Two: Claim 15 does not include additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely: 
add insignificant extra-solution activity (the pre-solution activity of: capturing at least one inner audio signal, and processing the at least one inner audio signal; using generic data-gathering sensors (e.g. an in-ear microphone - recited at a high level of generality)).
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the identified attribute is not outputted in any way such that a diagnostic benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 15 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further describe the pre-solution activity (or the structure used for such activity) (e.g. extracting a heart rate and/or a breathing rate (claim 19), filtering, applying a Hilbert transform, determining a center frequency, extracting peaks, and decimating (claims 23 and 24), capturing an outer audio signal and denoising the inner audio signal based on the outer audio signal (claims 26-28, and 30), etc.), and
describe field-of-use context (e.g. wherein the attribute is indicative of a state, or of a measurement (claims 16 and 18), etc.).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way (e.g. nothing is done with the identified attribute). They also do not add anything significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 18, 19, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2008/0146890 (“LeBoeuf”).
Regarding claim 15, LeBoeuf discloses [a] method for determining an attribute of a heart rate or breathing rate (¶¶s 0009, 0060, e.g. a heartbeat), the method comprising: capturing at least one inner audio signal inside an ear canal of a user with an in-ear microphone (Fig. 5, acoustical sensor 501 (which can be a microphone as described in ¶ 0108), ¶ 0107 - sampling physiological sounds 508 traveling through the ear canal 530, the physiological/internal sounds representing pulse rate, breathing rate, etc.); processing the at least one inner audio signal (Fig. 4, signal processor 405 - also see ¶ 0106); identifying at least one attribute of the at least one inner audio signal (¶ 0009, identifying a heartbeat according to e.g. a heartbeat signature) according to a predetermined audio signal association (¶ 0009 - the signature is a predetermined association), the at least one attribute being associated to at least one of a heart rate or a breathing rate (a heartbeat is associated with e.g. heart rate because heart rate is defined as the rate of beats) and wherein one of the at least one attribute is indicative of a source of the at least one inner audio signal (a heartbeat is indicative of the source of the heartbeat signature found in the inner audio signal - i.e., the heart).
Regarding claim 16, LeBoeuf discloses all the features with respect to claim 15, as outlined above. LeBoeuf further discloses wherein the at least one attribute is indicative of a state selected from the group consisting of a health state, an emotional state, an activity state and a general state (heartbeats are indicative of all of a health state, an emotional state, an activity state, and a general state).
Regarding claim 18, LeBoeuf discloses all the features with respect to claim 15, as outlined above. LeBoeuf further discloses wherein the at least one attribute is indicative of a measurement of the at least one inner audio signal (¶ 0009, the heartbeats are obtained by measuring the inner audio signal).
Regarding claim 19, LeBoeuf discloses all the features with respect to claim 15, as outlined above. LeBoeuf further discloses wherein the processing comprises extracting at least one of a heart rate and a breathing rate from the at least one inner audio signal (¶¶s 0009, 0060, 0066, 0103, etc., extracting a heart rate or breathing rate).
Regarding claim 26, LeBoeuf discloses all the features with respect to claim 15, as outlined above. LeBoeuf further discloses capturing an outer audio signal, the outer audio signal being indicative of sounds captured from the environment outside the ear canal (Fig. 5, using external acoustical sensor 502 to measure environmental sounds - see ¶ 0107).
Regarding claim 27, LeBoeuf discloses all the features with respect to claim 26, as outlined above. LeBoeuf further discloses denoising the at least one inner audio signal according to the outer audio signal (¶ 0107, removing external energy 507 signatures such that a new signal, containing cleaner physiological information, is generated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0146890 (“LeBoeuf”) in view of US Patent Application Publication 2012/0130263 (“Pretorius”) and US Patent Application Publication 2016/0228092 (“Kim”).
Regarding claim 23, LeBoeuf teaches all the features with respect to claim 19, as outlined above. LeBoeuf further teaches wherein the extracting further comprises applying a first band pass filter (¶ 0108, e.g. obtaining a range in which a heart rate may be expected), but does not appear to explicitly teach applying a Hilbert transform to extract the envelope of the temporal audio signal, determining a center frequency of the pass-band filter (Fc), applying a second band pass filter to produce a filtered signal, and extracting the peaks of the filtered signal.
Pretorius teaches applying a Hilbert transform to extract an envelope, and then detecting peaks in the envelope to determine a physiological parameter (¶¶s 0014, 0019).
Kim teaches using a dynamic band pass filter that dynamically adjusts its center frequency to account for center frequency variation in a detected signal (¶ 0092).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Hilbert transform to extract an envelope in LeBoeuf as in Pretorius, since Hilbert transforms are well known for this purpose, and to enable detection of physiological parameters based on the envelope (Pretorius: ¶ 0014). It would have been obvious to extract peaks based on the envelope, for the purpose of being able to calculate heart rate (Pretorius: ¶ 0014). It would have been obvious to modify (determine) a center frequency by applying a dynamic band pass filter in the combination as in Kim, before extracting the peaks from the envelope, for the purpose of adjusting for center frequency variation (caused by e.g. changing ambient conditions picked up by the second microphone) to thereby improve signal-to-noise ratio (Kim: ¶ 0092).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0146890 (“LeBoeuf”) in view of US Patent Application Publication 2012/0130263 (“Pretorius”), US Patent Application Publication 2016/0228092 (“Kim”), and US Patent Application Publication 2020/0260962 (“Mouchantaf”).
Regarding claim 24, LeBoeuf-Pretorius-Kim teaches all the features with respect to claim 23, as outlined above. LeBoeuf-Pretorius-Kim further teaches wherein the extracting further comprises … a [] decimation before determining the center frequency of the second band-pass filter (Kim: Fig. 7, decimator 190 arranged before dynamic band pass filter 222, obvious to include for the purpose of reducing processing load and increasing processing speed (Kim: ¶ 0112)), but does not appear to explicitly teach a first decimation before applying the first band pass filter.
Mouchantaf teaches decimating health data before filtering it (¶¶s 0119, 0120, 0134, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform decimation before passing the data through the first band pass filter, for the purpose of reducing processing load and thereby reducing power consumption - Mouchantaf: ¶ 0120).

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2008/0146890 (“LeBoeuf”) in view of US Patent Application Publication 2016/0212530 (“Liu”).
Regarding claims 28 and 30, LeBoeuf teaches all the features with respect to claim 27, as outlined above. LeBoeuf does not appear to explicitly teach wherein the denoising is performed with an adaptive filter, wherein the adaptive filter denoises the at least one inner audio signal by applying higher relative weights for the filter coefficients of the adaptive filter at lower frequencies.
Liu teaches denoising using an adaptive filter (Fig. 7, self-adaptive filter unit 740). The adaptive filter applies higher relative weights for filter coefficients at lower frequencies because the desired heart rate detection (Fig. 7, heart rate detection unit 760) is at a lower frequency than e.g. power line noise (60 Hz) or other undesirable noise (¶ 0077, thus enabling observation of the periodicity associated with heart rate). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adaptive filter of Liu into LeBoeuf for the purpose of removing interference (Liu: ¶ 0077) in an automatic manner (Liu: ¶ 0076), and as the simple substitution of one denoising means (LeBoeuf: ¶ 0107) for another (Liu:  ¶ 0077) with predictable results (using a second microphone to remove external influences from data captured by a first microphone).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791